DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-10, filed as preliminary amendment, are currently pending and have been considered below.
Priority
The application 17/519,309 is submitted on 11/04/2021. Acknowledgment is made of applicant’s claim for domestic priority. This application claimed domestic priority for the provisional application 63/109,856 submitted on 11/04/2020.

Information Disclosure Statement
No IDS has been submitted for this case. 

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1,2,4,6,7,9,10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Woods et. al. (US 10908680 B1), (hereinafter Woods).
Regarding independent claim 1 Woods teaches for determining relative pose (Abstract, “Head-mounted augmented reality (AR) devices can track pose of a wearer's head to provide a three-dimensional virtual representation of objects in the wearer's environment,”) comprising one or more magnetic field Emitters, a Wearable sensor assembly (Col 7, line 55-58, “Electromagnetic tracking systems typically comprise
at least an electromagnetic field emitter (i.e. one or more) and at least one electromagnetic field sensor.”) whose pose is to be determined (Fig 7, block 706), and a Pose Estimation Algorithm (Col 9, line 34-45, “It should be appreciated that the strength of the electromagnetic field drops as a cubic function of distance r from 35
a coil transmitter (e.g., electromagnetic field emitter 402). Thus, an algorithm may be used based on a distance away from the electromagnetic field emitter. The controller 406 may be configured with such algorithms to determine a position and orientation (e.g., a 6DOF pose) of the sensor/ 40 object at varying distances away from the electromagnetic field emitter.”).

Regarding claim 2 Woods teaches the limitations of claim 1.
	Woods further teaches each said Emitter further having known location and orientation in an inertially fixed (Col 3, line 42-48, “If the head-worn display is used to present multiple objects within match the user's changing viewpoint. Other systems include a head-worn projection system, in which a head-worn display projects light onto the real world. Additionally, in order to provide a realistic augmented reality experience, AR systems may be designed to be a virtual space (for instance, a rich virtual world), measurements of head pose (e.g., the location and orientation of the user's head) can be used to re-render the scene to match the user's dynamically changing head location and orientation and provide an increased sense of immersion in the virtual space”) or nearly inertially fixed Reference Coordinate System ( Fig 10, 162).  

Regarding claim 4 Woods teaches the limitations of claim 1.
	Woods further teaches further comprising an Inertial Measurement Unit (IMU) and a Processor (Col 5, line 35-40, “The local processing and data module (70) may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data a) captured from sensors which may be operatively coupled to the frame (64), such as image capture devices ( such as cameras), microphones, inertial measurement units”).  

Regarding claim 6 Woods teaches the limitations of claim 4.
	Woods further teaches the Processor of Claim 4, further reading data periodically from said IMU (Fig 7, block 708) and processing said data in said Pose Estimation Algorithm (Col, line 37-42, “Thus, an algorithm may be used based on a distance away from the electromagnetic field emitter. The controller 406 may be configured with such algorithms to determine (i.e. processing said data) a position and orientation (e.g., a 6DOF pose) of the sensor/ object at varying distances away from the electromagnetic field emitter.”).

Regarding claim 7 Woods teaches the limitations of claim 1.
	Woods further teaches the twelve major steps Read IMU ( Fig 11, block 172, “ captures combination of IMU data”), Gyro Processing (Col , line 35-40, gyro acquired and /or processed by using remote processing module”), Attitude Propagation (Fig 5, 508,Also Col 8) , Accelerometer Processing (Col 5, line 32 -40), Position Propagation ( Fig 12, block 428), Covariance Propagation or any method of uncertainty propagation ( Col 9, “The controller 406 may be configured with such algorithms to determine a position and orientation ( e.g., a 6DOF pose) of the sensor/ 40 object at varying distances away from the electromagnetic field emitter. Given the rapid decline of the strength of the electromagnetic field as the sensor moves farther away from the electromagnetic emitter, best results, in terms of accuracy( i.e. accuracy indicates uncertainty level as it determines how reliable or good the data is”) efficiency and low latency, may be achieved at closer 45 distances.”), Magnetometer Processing (Para 16, line 60-65), Synchronization (Col 4, “Detecting head pose and orientation of the user, and detecting a physical location of real objects in space enable the AR system to display virtual content in an effective and enjoyable manner. However, although these capabilities are key to an AR system, but are difficult to achieve. In other words, the AR system can recognize a physical location of a real object (e.g., user's head, totem, haptic device, wearable component, user's hand, etc.) and correlate (i.e. synchronize) the physical coordinates of the real object to virtual coordinates corresponding to one or more virtual objects being displayed to the user”), Magnetic Field Prediction, Magnetic Field Error, Measurement Update by Kalman Filter innovations or any state estimation method or any means of calculating parameter values from measured data  ( Col 17, line 1-15, “ GPS data may provide a relatively drift-free position value which may be used to re-set the INS or IMU device or which may be blended, fused, or used in conjunction with 5 the INS or IMU device using one or more mathematical algorithms, for example, a Kalman filter.), and Emitter Tracking Update ( Fig 4, Col 2, line 30). 
 
Regarding independent claim 9 Woods teaches determining pose of one moving body relative to another(Abstract, “Head-mounted augmented reality (AR) devices can track pose of a wearer's head to provide a three-dimensional virtual representation of objects in the wearer's environment,”), comprising one or more magnetic field Emitters mounted on a Reference Body(Col 7, line 55-58, “Electromagnetic tracking systems typically comprise at least an electromagnetic field emitter (i.e. one or more) and at least one electromagnetic field sensor.”)  , inertial instruments mounted on said Reference Body, a Wearable sensor assembly whose pose relative to the Reference Body is to be determined ( Col 1, line 38 -45, “ Head-mounted augmented reality (AR) devices can track the pose of the wearer's head (or other body part)(i.e. reference body) to be able to provide a three-dimensional virtual representation of objects in the wearer's environment. Embodiments of an electromagnetic (EM) tracking system can be used to track head pose or body gestures. For example, a handheld user input device can include an EM emitter and the head mounted AR device can include an EM sensor (i.e. inertial measurement).”), and an appropriately modified Pose Estimation Algorithm (Col 9, line 34-45, “It should be appreciated that the strength of the electromagnetic field drops as a cubic function of distance r from 35 a coil transmitter (e.g., electromagnetic field emitter 402). Thus, an algorithm may be used based on a distance away from the electromagnetic field emitter. The controller 406 may be configured with such algorithms to determine a position and orientation (e.g., a 6DOF pose) of the sensor/ 40 object at varying distances away from the electromagnetic field emitter.”).

Regarding independent claim 10 Woods teaches for determining unknown components of relative pose (Fig 10, 162, relative to the real world), given that one or more components are already known (Fig 5, block 502, “emit a known magnetic field), comprising one or more magnetic field Emitters ((Col 7, line 55-58, “Electromagnetic tracking systems typically comprise at least an electromagnetic field emitter (i.e. one or more) and at least one electromagnetic field sensor.”), a Wearable sensor assembly (Abstract , “Head-mounted augmented reality (AR) devices can track pose of a wearer's head to provide a three-dimensional virtual representation of objects in the wearer's environment.”) with fewer than six channels of inertial instruments (Col 12, line 34-37, “Referring now to FIG. 7. an example flow chart describing the electromagnetic tracking system in the context of AR devices is described. At 702, a portable (e.g., hand-held) controller emits a magnetic field. At 704. the electromagnetic sensors (placed on headset, belt pack, etc.) detect the magnetic field. At 706, a pose (e.g., position or orientation) of the headset/belt is determined based on a behavior of the coils/IMUs at the sensors. The pose may comprise a 6DOF pose or have fewer than all six degrees] of freedom (e.g., one or more spatial coordinates or one or more orientation angles)”) and an appropriately modified Pose Estimation Algorithm (Col 9, line 34-45, “It should be appreciated that the strength of the electromagnetic field drops as a cubic function of distance r from 35 a coil transmitter (e.g., electromagnetic field emitter 402). Thus, an algorithm may be used based on a distance away from the electromagnetic field emitter. The controller 406 may be configured with such algorithms to determine a position and orientation (e.g., a 6DOF pose) of the sensor/ 40 object at varying distances away from the electromagnetic field emitter.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Woods  in view of Belcher et al. (US 6393045 B1) (hereinafter Belcher). 
Regarding independent claim 3 Woods teaches the limitations of claim 2.
	Woods is silent with regards to each said Emitter further modulating its output magnetic field with a predetermined AC pulse code.  
	Belcher teaches each said Emitter further modulating (Fig 3, Col 3, line 17-20, “FIG. 3 diagrammatically illustrates an embodiment of circuitry for implementing the functionality of the spread spectrum modulated magnetic field emitter of FIGS. 1 and 2, as installed in a tag-embedded transponder;”)  its output magnetic field with a predetermined AC pulse code (Col 4, line 12-18, “To illustrate this effect, it is useful to consider the operation of a standard electrical transformer. A magnetic field link may be considered as an AC transformer, where the signal in the transformer's "primary" winding or coil (the transmitter antenna) is coupled through space to a "secondary" winding (the receive antenna). The coupling mechanism is the AC magnetic field”)
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to implement each said Emitter further modulating its output magnetic field with a predetermined AC pulse code as taught by Belcher into the Emitter of Woods since the technique of Belcher is applied on Emitter. Therefore, this technique modulating emitter output would facilitate an excitation technique for the emitter of Woods and help with magnetic stimulation (Belcher, Fig 1-3, Col 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woods  in view of Li et al. (US 2021/0095966 A1) (hereinafter Li). 
Regarding independent claim 5 Woods teaches the limitations of claim 4
	Woods further teaches the IMU of Claim 4, further comprising a Gyroscope, Accelerometer, and a Magnetometer (Col 16, line 60-65, “in global positioning satellite (GPS) and inertial navigation system 60 (INS) tracking configurations, wherein the GPS signals may be utilized in a sensor fusion with INS signals from, for example, an inertial measurement unit (IMU) which may include accelerometers, gyroscopes, or magnetometers”).  
	Woods is silent with regards to the IMU of Claim 4, further comprising a three-axis Gyroscope, a three-axis Accelerometer, and a three-axis Magnetometer (Non-teaching part bold).
Li teaches the IMU of Claim 4, further comprising a three-axis Gyroscope, a three-axis Accelerometer, and a three-axis Magnetometer (Para 0035 discusses about “Pose determination”. Para 0036 -0039 discusses about 3D i.e. three axis Gyroscope, accelerometer and magnetometer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement three axis inertial sensors as taught by Li into the inertial sensor system of Woods since the technique of Li is applied on inertial sensor system. The IMU device that provide three axis inertial sensors are commercially available and well known in the art. So, it is very common to exchange single axis sensors with multiple axis one to attain the desired accuracy and efficiency. Therefore, this technique of using three axis sensors would facilitate more accurate pose determination (Li, Para 0014-0017).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woods  in view of Tu et al. (US 20190079199 A1) (hereinafter Tu). 
Regarding independent claim 8 Woods teaches an alternate method for determining relative pose (Abstract, “Head-mounted augmented reality (AR) devices can track pose of a wearer's head to provide a three-dimensional virtual representation of objects in the wearer's environment,”), comprising one or more magnetic field Emitters(Col 7, line 55-58, “Electromagnetic tracking systems typically comprise at least an electromagnetic field emitter (i.e. one or more) and at least one electromagnetic field sensor.”), and an appropriately modified Pose Estimation Algorithm(Col 9, line 34-45, “It should be appreciated that the strength of the electromagnetic field drops as a cubic function of distance r from 35 a coil transmitter (e.g., electromagnetic field emitter 402). Thus, an algorithm may be used based on a distance away from the electromagnetic field emitter. The controller 406 may be configured with such algorithms to determine a position and orientation (e.g., a 6DOF pose) of the sensor/ 40 object at varying distances away from the electromagnetic field emitter.”).
	Woods is silent with regards to a Wearable sensor assembly without inertial instruments.
	Tu teaches a Wearable sensor assembly without inertial instruments (Para 001, “wearable device with a compass”. Also based on Para 005, “Described herein are embodiments of systems and methods for determining device/vehicle orientation by “fusing” compass heading and course.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a Wearable sensor assembly without inertial instruments as taught by Tu into the wearable assembly of Tu since the technique of Woods is applied on Wearable device. Applying non-inertial based sensors combination with an inertial based system ensure a backup in case of any lost and interruption in inertial data collection process. Therefore, this technique having a non-inertial sensor based wearable sensor assembly would help with fusion of direction data when inertial data is weak and can help in alteration and still running the process (Tu, Para 0005, 0021,0040)
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Menozzi (US 20160055640 A1) – This art teaches Pose estimation system for use with a display e.g. night vision goggle, see-through display, wearable smart glass and smartphone or tablet device, of a wearable augmented-reality (AR) system for providing estimate of position for a location of interest relative to the display for commercial and consumer applications e.g. military applications. Can also be used for a head-worn application, a sports training application and a transportation industry application.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/23/2022